SUBLEASE

 

                THIS SUBLEASE ("Sublease") is made as of the 12th day of
September 2002, (the "Effective Date"), by and between Providian Financial
Corporation, a Delaware corporation ("Sublessor") and Evolve Software, Inc., a
Delaware corporation ("Sublessee").

 

RECITALS

 

                A.            Pursuant to that certain Office Lease, dated as of
December 30, 1993, as amended by (i) that certain First Amendment to Office
Lease dated as of May 6, 1994, (ii) that certain letter agreement dated February
13, 1996, (iii) that certain Second Amendment to Office Lease dated as of
February 20, 1996, (iv) that certain Third Amendment to Office Lease dated as of
May 1, 1997, (v) that certain Fourth Amendment to Office Lease dated as of
December 20, 1999, (vi) that certain Fifth Amendment to Office Lease dated as of
January 12, 2000 and (vi) that certain Sixth Amendment To Office Lease dated as
of January 26, 2000  (collectively, the "Prime Lease"), by and between Sublessor
as tenant, and Pacific Eagle Holdings Corporation (as successor in interest to
150 Spear, LLC) as landlord ("Landlord"), Tenant leased from Landlord those
certain premises comprising approximately 80,506 rentable square feet (the
"Premises") in that certain building located at 150 Spear Street, San Francisco,
CA (the "Building"), more particularly described in the Prime Lease.  A true and
complete copy of the Prime Lease is attached hereto and made a part hereof as
Exhibit A.

 

                B.            Sublessor now desires to sublet to Sublessee and
Sublessee desires to sublease from Sublessor a portion of the Premises
containing approximately 24,991 rentable square feet located on the 10th and
11th floors of the Building, as more particularly shown on attached Exhibit B
(the "Sublease Premises"), subject to and in accordance with the terms and
conditions hereof.  Any capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Prime Lease.

 

AGREEMENT

 

                NOW THEREFORE, in consideration of the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

                1.             Sublease Premises and Term.

 

                                (a)           Sublessor hereby subleases to
Sublessee and Sublessee hereby subleases and takes from Sublessor the Sublease
Premises.

 

                                (b)           This Sublease shall commence (the
"Commencement Date") on the later of the date Sublessor delivers possession of
the Sublease Premises to Sublessee, but in no event prior to (i) October 1,
2002, (ii) or the date on which Landlord has consented in writing to this
Sublease or (iii) Substantial Completion of the Sublessor's Work (as defined in
Section 5 below).  The Expiration Date shall be June 30, 2006, unless earlier
terminated pursuant to the terms of this Sublease or the Prime Lease.  The
period between the Commencement Date of this Sublease and the Expiration Date
shall be the term of this Sublease (the "Term").     

                If the Commencement Date has not occurred on or before November
15, 2002, then Sublessee shall have the right to terminate this Sublease on ten
(10) days prior written notice, whereupon this Sublease shall be of no further
force or effect and all sums previously paid or deposited by Sublessee shall be
promptly returned by Sublessor to Sublessee, and Sublessor shall return and
cooperate as necessary to cancel the Letter of Credit (as defined in Section 4
below). 

 

                                (c)           Except for the cost of services
requested by Sublessee (e.g. freight elevator usage), Sublessee shall not be
required to pay Rent for any days of possession before the Commencement Date
during which Sublessee, with the approval of Sublessor, is in possession of the
Sublease Premises for the sole purpose of either (i) installing furniture,
fixtures, equipment or other personal property or (ii) conducting limited
business activity by not more than fifty (50) persons in the Sublease Premises
after receipt of Landlord's consent to this Sublease (collectively, the "Early
Entry Uses").    Sublessor grants Sublessee the right to enter the Premises for
the purposes of the Early Entry Uses for the period between the receipt of
Landlord's consent to this Sublease and the Commencement Date.  Sublessee and
Sublessee's vendors shall not interfere with or delay Substantial Completion of
Sublessor's Work by Sublessor.  Sublessee's right of entry into the Building and
Sublease Premises shall be subject to the restrictions contained in the Prime
Lease (except that the provisions in the Prime Lease requiring Sublessee to pay
Base Rent during such period shall not apply). If the Commencement Date has not
occurred by October 1, 2002 due to a failure of Sublessor to Substantially
Complete Sublessor's Work, then thereafter Early Entry Uses shall include use of
the Premises for the conduct of Tenant's business within the Premises and the
parties shall reasonably cooperate to facilitate the conduct of such business
and the completion of Sublessor's Work.

 

 

     

 

--------------------------------------------------------------------------------

                2.             Incorporation of Prime Lease.

 

Except as otherwise provided herein, and for the provisions of Sections 1, 2(a),
2(e), 2(f), 2(g), 2(h), 2(i), 2(k), 2(l), 2(n), 2(o), 2(q), 3.1, 4.1, 4.2, first
two sentences of Section 5, 6, 7.4, the first sentence of Section 10.1, 10.1.1,
15, first two sentences of Section 21, 22.4, 25, first two sentences of Section
26, 29, 30, 31, 32.22, 32.23, 32.24, Exhibits A-1 - A-7, Exhibit B, Exhibit G-1
and G-2, Exhibit H, First Amendment, Second Amendment, Third Amendment, Sections
1, 1.1, 1.2, 1.3, 1.4, 1.5, 2(c), 3, 4 and 5 of the Fourth Amendment, Sections
1.1, 1.2, 1.4, 1.5, 2(b) of the Fifth Amendment and the Sixth Amendment of the
Prime Lease, all of the terms and conditions of the Prime Lease are hereby
incorporated by reference into this Sublease and shall be binding upon the
parties hereto. 

 

Therefore, subject to the provisions of Section 8 AND Section 12 of this
Sublease, it is understood that wherever in the Prime Lease the word "Tenant"
appears, for the purposes of this Sublease, the word "Sublessee" shall be
substituted and, wherever in the Prime Lease the word "Landlord" appears, for
the purposes of this Sublease, the word "Sublessor" shall be substituted, and
wherever the in the Prime Lease the word "Premises" appears, for purposes of
this Sublease, the phrase "Sublease Premises" shall be substituted. 
Notwithstanding anything to the contrary contained in Section 2 of the
Landlord's Consent, attached as Exhibit G, Sublessor shall diligently perform in
a timely manner all of its obligations as Tenant under the Prime Lease except to
the extent Sublessee has agreed to perform such obligations under this
Sublease. 

 

For purposes of calculating Sublessee's payment of Sublessee's pro rata share of
Operating Expenses, wherever in the Prime Lease or in this Sublease the words
"Base Year" appears, for the purposes of this Sublease, such reference shall be
deemed to refer to the calendar year 2003, and as such, Sublessee shall have no
obligation to pay for any portion of Operating Expenses until calendar year
2004.  Wherever in the Prime Lease the term "Tenant's Share" appears such term
shall be deemed to refer to 9.73% ("Sublessee's Share").  Beginning in January
of 2004, Sublessee shall be responsible for Sublessee's Share of any increase in
Operating Expenses in excess of Operating Expenses incurred in the Base
Year.     

 

Upon the written request by Sublessee, Sublessor shall cooperate with Sublessee
in causing a review and audit of Landlord's books and records pursuant to
Section 7.4 of the Prime Lease as applicable to the Sublease Premises.  Such
review and audit shall be at Sublessee's sole cost and expense.  Sublessee shall
have the right to reasonably participate in the audit process conducted by
Sublessor under the Prime Lease subject to such restrictions and conditions as
may be required by the Landlord including, without limitation, execution of a
confidentiality agreement. To the extent such audit results in a credit or
refund allocable to the Sublease Premises as a result of Sublessee's over
payment of Operating Expenses, Sublessor shall promptly pay and/or credit such
amount to Sublessee following Sublessor's receipt of such amount or credit from
Landlord. 

 

Except as provided in Section 1(b) and Section 3(a) of this Sublease, Sublessee
shall only be entitled to an abatement of rent under this Sublease only if
Sublessor is similarly entitled to abate rent under the Prime Lease.

 

                3.             Base Rent.

 

                                (a)           Commencing on the Commencement
Date and continuing throughout the Term, Sublessee shall pay to Sublessor the
("Base Rent") as follows:

                                               

                                                $43,734.25 per month Full
Service

 

 

     

 

--------------------------------------------------------------------------------

                                                Provided that Sublessee is not
in default under this Sublease beyond any applicable cure period, Base Rent for
the first two months of the Term shall be abated in full.

 

                                (b)           All payments of Base Rent and
other amounts due hereunder from Sublessee to Sublessor shall be made to
Sublessor at the address set forth in Section 23 hereof to the attention of
Controller or such other address as Sublessor shall designate from time to time
by written notice to Sublessee.  Any Base Rent or other amounts owing by
Sublessee to Sublessor and not paid when due shall bear interest from the date
due until the date paid at the annual rate of the "Prime Rate"  published in the
Wall Street Journal at the time of such non payment.

 

4.             Security Deposit. Upon receipt of Landlord's consent to this
Sublease, Sublessee shall deliver to Sublessor a security deposit in the amount
of $175,000 (the "Security Deposit").  The Security Deposit shall be held by
Sublessor without liability for interest as security for the performance of
Sublessee's obligations.  The Security Deposit is not an advance payment of Rent
or a measure of Sublessee's liability for damages.  Sublessor may, from time to
time, without prejudice to any other remedy, use all or a portion of the
Security Deposit to satisfy past due Rent or to cure any uncured default by
Sublessee.  If Sublessor uses the Security Deposit pursuant to the terms hereof,
Sublessee shall, within 20 days after written demand, restore the Security
Deposit to its original amount. Sublessor shall return any unapplied portion of
the Security Deposit to Sublessee within 45 days after the later of (1) date
Sublessee surrenders possession of the Sublease Premises to Sublessor in
accordance with this Lease or (2) the Expiration Date.  If Sublessor transfers
its interest in the Premises, Sublessor shall assign the Security Deposit to the
transferee and, following the assignment, Sublessor shall have no further
liability for the return of the Security Deposit.  Sublessor shall not be
required to keep the Security Deposit separate from its other accounts. 
Sublessee hereby waives the provisions of Section 1950.7 of the California Civil
Code, or any similar or successor laws now or hereinafter in effect.

 

                All of the Security Deposit shall be in the form of an
irrevocable letter of credit (the "Letter of Credit"), which Letter of Credit
shall:  (a) be in the amount of $175,000; (b) be issued on the form attached
hereto as Exhibit C; (c) name Sublessor as its beneficiary; and (d) be drawn on
an FDIC insured financial institution reasonably satisfactory to the Sublessor. 
Sublessor hereby approves Comerica Bank as the issuing bank.   The Letter of
Credit (and any renewals or replacements thereof) shall be for a term of not
less than 1 year.  Sublessee agrees that it shall from time to time, as
necessary, whether as a result of a draw on the Letter of Credit by Sublessor
pursuant to the terms hereof or as a result of the expiration of the Letter of
Credit then in effect, renew or replace the original and any subsequent Letter
of Credit so that a Letter of Credit, in the amount required hereunder, is in
effect until a date which is at least 45 days after the Expiration Date of the
Lease.  If Sublessee fails to furnish such renewal or replacement at least 45
days prior to the stated expiration date of the Letter of Credit then held by
Sublessor, Sublessor may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) as a Security Deposit
pursuant to the terms of this Section until such time as a new Letter of Credit
satisfying the requirements of this Section has been issued, whereupon the cash
Security Deposit then held by Sublessor shall be applied and credited against
Base Rent next coming due.  Any renewal or replacement of the original or any
subsequent Letter of Credit shall meet the requirements for the original Letter
of Credit as set forth above; except that such replacement or renewal shall be
issued by an FDIC insured financial institution satisfactory to the Sublessor at
the time of the issuance thereof.

 

                If Sublessor draws on the Letter of Credit as permitted in this
Sublease, then, upon demand of Sublessor, Sublessee shall restore the amount
available under the Letter of Credit to its original amount by providing
Sublessor with an amendment to the Letter of Credit evidencing that the amount
available under the Letter of Credit has been restored to its original amount. 
In the alternative, Sublessee may provide Sublessor with cash, to be held by
Sublessor in accordance with this Section, equal to the restoration amount
required under the Letter of Credit.

 

                Provided that Sublessor is not in default beyond applicable
notice and cure periods on the second and third annual anniversaries of the
Commencement Date, effective on each such anniversaries, the Security Deposit
shall be reduced by an amount equal to $43,750 on each such date.

 

 

     

 

--------------------------------------------------------------------------------

                5.             Condition of Premises.  Prior to the Commencement
Date, Sublessor shall perform the following work set forth in Sections 5(a) -
5(e) below (the "Sublessor's Work"):

 

                                (a)           Sublessor, at its sole cost and
expense, shall (i) demise the Premises, (ii) construct the reception area, and
(iii) install additional conference rooms, all in accordance with the plan
attached as Exhibit D including costs of permitting, architectural and
construction fees and demolition.  Sublessor represents and warrants that
Sublessor's Work will be performed in a good and workman like manner and in
compliance with all laws and regulations including ADA, and that Sublessor, at
Sublessor's sole cost, shall be responsible for any code compliance work
required to be performed in conjunction with the Sublessor's Work.

 

                                (b)           Sublessor shall patch the damaged
areas of the painted wall surface and repaint such patched areas.

 

                                (c)           Sublessor shall shampoo the
carpets in the Sublease Premises and replace all missing ceiling tiles in the
server room.

 

                                (d)           Sublessor shall remove the
demountable walls from certain private offices to create an open area on the
11th floor as shown on attached Exhibit D.

 

(e)           Sublessor represents and warrants to Sublessee that as of the
Commencement Date the separate air conditioning units in the server room shall
be in good working condition.

 

(f)            Sublessor shall be deemed to have "Substantially Completed" the
Sublessor's Work at such time that all of the Sublessor's Work has been
completed subject only to minor items of repair and completion (the "Punch List
Items") that do no materially affect Sublessee's occupancy of the Sublease
Premises for the use contemplated hereunder.  Sublessor shall notify Sublessee
in writing when Sublessor believes the Sublessor's Work to be Substantially
Completed, at which time the parties shall schedule and conduct a walk-through
inspection of the Sublease Premises to determine the same and to identify any
Punch List Items.  Sublessor shall complete all Punch List Items within thirty
(30) days after the Commencement Date.  Sublessor's Work shall be deemed
Substantially Complete on the date which such work would have been Substantially
Completed except for delays caused by the acts Sublessee and/or Sublessee's
agents and contractors. 

 

(g)           If at any time during the first six (6) months of the Term, any of
Sublessor's Work is found to be defective or if any of the representations of
Sublessor set forth in this Section 5 are found to be untrue, and Sublessee
notifies Sublessor thereof in writing, Sublessor, at Sublessor's cost, shall
promptly correct such defective work or perform such other repairs as necessary
to make accurate Sublessor's representations hereunder. 

 

6.             Furniture.  During the Term, Sublessee may utilize at no
additional charge all of the furniture, fixtures and equipment shown on attached
Exhibit E (collectively, the "FF&E").  A list of the components currently
missing from the work stations located within the Sublease Premises is attached
hereto as Exhibit F.  On or before the Commencement Date, Sublessor shall cause
all such missing components to be completely replaced and installed.

 

7.             Parking.  Subject to the conditions and restrictions contained in
the Prime Lease, Sublessee shall have the right to use two (2) of the parking
spaces allocated to Sublessor under the Prime Lease.  Any parking charges for
such parking shall be paid by Sublessee directly to the payee required under the
Prime Lease.  Failure to make such payments or otherwise comply with the terms,
covenants and restrictions regarding the use of such parking space beyond any
applicable cure period shall result in the termination of Sublessee's right to
use such parking spaces.   

 

                8.             Services.  Sublessor shall not be obligated to
provide any services to Sublessee.  Sublessee's sole source of such services
shall be Landlord pursuant to the Prime Lease. Sublessor makes no representation
about the availability and adequacy of such services.  Sublessor shall provide
to Sublessee a copy of any invoice for such services with any back-up
information.

 

 

     

 

--------------------------------------------------------------------------------

                9.             Provisions of Prime Lease. This Sublease is
subject and subordinate to the Prime Lease, and Sublessee shall not do any act
or thing, cause or omit to perform any obligation of Sublessee hereunder whereby
an event of default will occur under the Prime Lease. Landlord may enforce all
the provisions of this Sublease, including the collection of rent.  This
Sublease may not be modified without Landlord's prior written consent and any
modification without Landlord's consent shall be null and void.  If the Prime
Lease is terminated or Landlord re-enters or repossesses the Premises, Landlord
may, at its option, take over all of Sublessor's right, title and interest under
this Sublease and, at landlord's option, Sublessee shall attorn to Landlord, but
Landlord shall not be (x) liable for any previous act or omission of Sublessor
under this Sublease, (y) subject to any existing defense or offset against
Sublessor, or (z) bound by any previous modification of this Sublease made
without Landlord's prior written consent or by any prepayment of more than one
month's rent.  To the extent incorporated herein pursuant to Section 2 of this
Sublease and except as contrary to the express terms of this Sublease, Sublessee
covenants that, with respect to the Sublease Premises, Sublessee will: (a) at
its own cost and expense, promptly perform and observe all of the duties and
obligations of the tenant under the Prime Lease that accrue during the Term and
are applicable to the Sublease Premises as fully as if Sublessee were said
tenant; (b) comply with all restrictions and requirements of the Prime Lease
applicable to the tenant thereunder; and (c) except for Sublessor's obligations
regarding Sublessor's Work under this Sublease, to the extent required under the
Prime Lease, as incorporated herein, at Sublessee's own cost and expense be
responsible for (i) code compliance costs applicable to the Sublease Premises
after the Commencement Date, and (ii) for any other costs incurred due to any
other work done by or on behalf of Sublessee whether before or after the
Commencement Date (except for Sublessor's Work). 

 

                10.           Sublessee's Use of the Sublease Premises. 
Sublessee shall use and occupy the Sublease Premises only for general office
purposes and for no other use or purpose whatsoever and Sublessee shall not use
or permit the Sublease Premises to be used in any way which would violate the
terms of the Prime Lease; provided, however, Sublessor acknowledges (subject to
Landlord's consent referenced below), and by consenting to this Sublease in
writing, Landlord shall be deemed to have acknowledged, that Sublessee's
proposed use of the Sublease Premises for software development, sales and
marketing and related uses is permitted under the Prime Lease as a "general
office use".

 

                11.           Sublessee's Insurance.  Sublessee, at Sublessee's
expense, agrees to maintain in force during the Term of this Sublease, with
respect to the Sublease Premises, such insurance policies required to be
maintained by Tenant pursuant to the Prime Lease.  All of such insurance
policies shall list the Landlord, Sublessor and such other parties required by
such provisions of the Prime Lease, if any, as additional insureds.

 

                12.           No Warranties.  Notwithstanding anything to the
contrary in this Sublease, Sublessor does not make any representations or
warranties made by Landlord under the Prime Lease and does not undertake and
shall not be required to perform or observe any of the terms, covenants and
conditions on the part of Landlord to be performed or observed, but Sublessor
agrees to use reasonable efforts to cause Landlord to perform or observe such
terms, covenants and conditions; provided, however, that Sublessee agrees to pay
all costs and expenses of Sublessor incurred in doing so.    Sublessee is fully
familiar with the physical condition of the Sublease Premises and, subject to
the express provisions of Section 5 above, as between Sublessor and Sublessee,
accepts possession of the Sublease Premises AS IS AND WITH ALL FAULTS, and
Sublessor shall not be liable for any latent or patent defects therein or for
any action or inaction by Landlord with respect to the condition of the Sublease
Premises or the Building.  Sublessor represents and warrants to Sublessee that
Sublessor has no notice of any default by either Landlord or Sublessor under the
Prime Lease.

 

                13.           Alterations.  Sublessee shall not make any
structural alterations, improvements, additions, installations or decorations in
or to the Sublease Premises, except as expressly permitted by the Prime Lease. 
Sublessee shall remove any alterations, improvements, additions, installations
or decorations which Sublessee makes, to the extent such alterations,
improvements, additions, installations or decorations are required to be removed
upon the expiration of the Term hereof or of the Prime Lease and restore the
area to the condition in which it was delivered to Sublessee, ordinary wear and
tear excepted.

 

 

     

 

--------------------------------------------------------------------------------

                14.           Fire and Casualty.  In the event that the Sublease
Premises shall be destroyed or damaged by fire or other casualty, the following
shall be applicable:

 

                                (a)           Landlord, and not Sublessor, shall
be responsible for reconstruction if and to the extent required by the Prime
Lease; and

 

                                (b)           If the Prime Lease is terminated
by Landlord or Sublessor as a result of such casualty, this Sublease shall also
be terminated as of the same date.

 

                15.           Time for Required Action.  Whenever any provision
of the Prime Lease, which has been incorporated herein by reference, requires
the tenant thereunder to take any action within a certain period of time after
notice from the Landlord thereunder, then, provided notice thereof is sent from
Sublessor to Sublessee within two (2) business days of the receipt of notice
from the Landlord, Sublessee shall cure any non-monetary default within at least
five (5) days before the expiration of the period of time set forth in said
notice allowed for cure under the Prime Lease.

 

                16.           Holding Over.  In addition to the provisions of
the Prime Lease regarding holding over, if Sublessee holds over without the
consent of Sublessor, then the holding over shall be a default hereunder and
Sublessee shall indemnify Sublessor against all costs and claims for damages,
including, without limitation, any claims for damages by any other tenant to
whom Sublessor or Landlord may have leased all or any part of the Sublease
Premises.  Notwithstanding anything to the contrary in this Sublease, any
holding over by Sublessee shall be at the same rate as would be payable by
Sublessor as tenant under the Prime Lease for the Sublease Premises. 

 

                17.           Assignment/Sublease.

 

                                                (a)           Sublessee shall
have the right at all times to freely assign or sublease  (collectively
"Transfer") all or any portion of the Premises (and all rights thereunder,
including without limitation options) to (i) any entity which controls, is
controlled by or is under common control with Sublessee, or (ii) any successor
entity, whether by merger, consolidation or otherwise; or (iii) any entity that
purchases all or substantially all of the Sublessee's assets (with items (i),
(ii) and (iii) being referred to herein collectively as "Affiliates") subject to
Prime Landlord's consent as required under the Prime Lease.  No such Transfer to
any Affiliate shall require Sublessor's approval or consent, or compliance with
any other Sublease requirements for Transfers generally, except as provided in
the Prime Lease.  Sublessee shall have the right to keep all of the profit, if
any, resulting from a Transfer to an Affiliate, provided that the assignee or
sublessee has a net worth at least equal to that of Sublessee as of the
Commencement Date.  Sublessee shall provide to Sublessor prior notice of any
such proposed Transfer together with documentation evidencing such Transfer. 

 

                                (b)           Subject to the consent
requirements and other restrictions contained in the Prime Lease, Sublessee
shall also have the right at all times to Transfer all or any portion of the
Premises or the sublease to any unrelated entities, subject to Sublessor's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.  There shall be no recapture by Sublessor of the Premises in the event
of a Transfer.  Notwithstanding any such sublease or assignment, Sublessee shall
remain fully liable on this Sublease and shall not be released from performing
any of the terms, covenants and conditions hereof.  Any attempt by Sublessee to
assign or sublease all or any part of the Sublease Premises without obtaining
such prior written consent, if required, or without Sublessee remaining fully
liable on this Sublease shall be null and void and shall confer no rights on any
third person.

 

                                (c)           The Landlord's Consent to this
Sublease, attached hereto as Exhibit G (the "Consent") contains certain
restrictions on the ability of Sublessee to enter into Transfers or to enter
into transactions which result in a direct or indirect transfer of control of
Sublessee (collectively "Restricted Transactions"). If Sublessee desires to
enter into a Restricted Transaction the following shall apply:

 

 

     

 

--------------------------------------------------------------------------------

(i)            Sublessee shall request the consent of Sublessor and Landlord by
delivering to Sublessor the information required in clauses (a) - (d) of the
third sentence of Section 15.3 of the Prime Lease.

 

(ii)           Sublessee and the Restricted Transaction shall comply with the
requirements of Sections 15.6 and 15.7 of the Prime Lease (as incorporated
herein) and Sections 10 (a), and 10 (b)(i),(iii)and (iv) of the Consent.

 

(iii)          Upon receipt of such information, if Sublessor grants consent to
the Restricted Transaction pursuant to this Sublease, Sublessor shall seek
Landlord's consent to the proposed Restricted Transaction and the parties shall
cooperate in good faith to obtain the Landlord's consent to the Restricted
Transaction.

 

(iv)          Except for a Restricted Transaction which requires Landlord's
consent because of a change in control of Sublessee, Sublessor shall have the
right to elect, by delivery of written notice to Sublessee within five (5)
business days following receipt of the information referenced above, to enter
into the proposed Restricted Transaction directly with the proposed transferee
and require that, in such event, Sublessee shall guarantee the payment of the
financial obligations of Sublessee which would otherwise be payable by Sublessee
over the remainder of the Sublease Term under the Sublease as it is in effect as
of the effective date of the Restricted Transaction.

 

(v) The primary purpose of the proposed Restricted Transaction is not to avoid
the performance of Sublessee's obligations under this Sublease.

 

(vi)If Landlord denies consent to a proposed Restricted Transaction which
complies with the foregoing and the proposed transferee in the Restricted
Transaction meets the Minimum Net Worth Requirement (as defined below) then
Sublessee shall have the right to terminate this Sublease with respect to the
portion of the Sublease Premises to which the Restricted Transaction applies,
provided that the following conditions are satisfied.

 

                (A)          Sublessee delivers at least thirty (30) days prior
written notice to Sublessor of Sublessee's election to terminate.

 

(B)           On or prior to the effective date of the termination, Sublessee
shall pay to Sublessor an amount equal to six (6) months Base Rent applicable to
the proposed portion of the Sublease Premises to which the Restricted
Transaction applies together with an amount equal to the unamortized commissions
and improvement costs incurred by Sublessor in connection with this Sublease.

 

(C)           The effective date of termination does not occur during the last
nine months of the Sublease Term.

 

As used herein, the term "Minimum Net Worth Requirement" shall mean that, as of
the proposed effective date of the Restricted Transaction, the net worth of the
proposed transferee who will be liable for performance under the proposed
Restricted Transaction equals or exceeds $8,500,000 after deducting from such
net worth an amount equal to the average monthly net loss (if any) shown on such
transferee's income statement over the immediately prior twelve months
multiplied times the number of months remaining in the Sublease Term.  Such
calculations and accounting shall be done in accordance with generally accepted
accounting principles, consistently applied.        

 

                18.           Conflict or Inconsistency.  In case of any
conflict or inconsistency between the provisions of the Prime Lease and those of
this Sublease, the provisions hereof shall, as between the Sublessor and
Sublessee, control.

 

                19.           Non-Waiver.  Failure of Sublessor to declare any
default or delay in taking any action in connection herewith shall not waive
such default.  No receipt of moneys by Sublessor from Sublessee after the
termination in any way of the Term of this Sublease or of Sublessee's right of
possession hereunder or after the giving on any notice shall reinstate, continue
or extend the Term of this Sublease or affect any notice given to Sublessee or
any suit commenced or judgment entered prior to receipt of such monies.

 

                20.           Cumulative Rights and Remedies.  All rights and
remedies of Sublessor under this Sublease shall be cumulative and none shall
exclude any other rights or remedies allowed by law.

 

 

     

 

--------------------------------------------------------------------------------

                21.           Brokerage.  The parties hereto represent and
warrant to one another that they have not dealt with any real estate broker or
agent in connection with this Sublease except for CM Realty representing both
Sublessor and Sublessee.  Sublessor shall pay a commission to CM Realty, Inc.
per a separate agreement.  Each party agrees to indemnify and hold the other
harmless from and against any claims by any other real estate broker or agent
claiming a commission by virtue of having dealt with such party with regard to
this Sublease.

 

                22.           Attorneys' Fees.  In connection with any
litigation arising out of this Sublease, the prevailing party shall be entitled
to recover all costs incurred, including reasonable attorneys' fees, which
include, without limitation, those reasonable attorneys' fees incurred by such
prevailing party for the services of its attorneys through all trial and
appellate levels and post-judgment proceedings.

 

                23.           Notices.  All notices demands, approvals,
consents, requests for approval or consents or other writings required in this
Sublease or in the Prime Lease to be given, made or sent by either party hereto
to the other ("Notice") shall be in writing and shall be deemed to have been
fully given, made or sent when made by personal service, by private nationally
recognized courier with acknowledged receipt, or by United States mail,
certified or registered, and postage prepaid and properly addressed as follows:

               

To Sublessor:       Providian Financial Corporation

                                                                               
201 Mission Street

                                                                               
San Francisco, CA 94105

                                                                               
Attention:  Chief Financial Officer

 

                                with a copy to:

 

                                                                               
Providian Financial Corporation

                                                                               
201 Mission Street

                                                                               
San Francisco, CA 94105

                                                                               
Attention:  General Counsel

 

                                To Sublessee:      

 

150 Spear Street

                                                                               
San Francisco, CA 94105

11th Floor

                                                                               
Attention: Chief Financial Officer

 

                                with a copy to:

 

                                                                               
150 Spear Street

                                                                               
San Francisco, CA 94105

                                                                               
11th Floor

                                                                               
Attention: General Counsel

                                                                               

                                                               

The address to which any Notice should be given, made or sent to either party
may be changed by written notice given by such party as above provided.

 

                24.           Entire Agreement.  This Sublease, the Prime Lease,
as incorporated herein, and any consent of Landlord to this Sublease set forth
all of the covenants, promises, agreements, conditions and understandings
between Sublessor and Sublessee concerning the Sublease Premises and there are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between them other than as are herein set forth.  Except as herein
otherwise provided, no subsequent alteration, amendment, change or addition to
this Sublease shall be binding upon Sublessor or Sublessee unless reduced to
writing and signed by each of them

 

 

     

 

--------------------------------------------------------------------------------

                25.           Representation of Sublessee's Authority. 
Sublessee hereby represents and warrants to Sublessor that the execution,
delivery and performance of this Sublease by Sublessee have been duly authorized
by all necessary corporate action on the part of Sublessee and that the
individual or individuals signing this Sublease on behalf of Sublessee are duly
authorized with full power and authority to execute this Sublease on behalf of
Sublessee and to bind Sublessee to the terms and conditions hereof.

 

                26.           Landlord's Consent.            This Sublease is
subject to the consent of Landlord.  Accordingly, it shall be a condition
precedent of this Sublease that Sublessor has obtained the consent of Landlord
hereto.  If Sublessor has not obtained Landlord's consent within  ten (10)
business days after the Effective Date, then either party may, at any time
thereafter until such consent is obtained, terminate this Sublease by delivery
of written notice to the other in the manner provided herein. 

 

                27.           Waiver of Subrogation.  Landlord, by its consent
hereto, and the parties hereto hereby agree that the waiver of subrogation
provisions contained in the Prime Lease shall be deemed a three party agreement,
binding among and inuring to the benefit of Sublessee, Sublessor and Landlord.

 

                28.           Assignment of Rights.  To the extent they can be
partially assigned,  Sublessor hereby assigns to Sublessee all warranties given
and indemnities made by Landlord to Sublessor under the Prime Lease to the
extent applicable to the Sublease Premises that would reduce Sublessee's
obligations under this Sublease and shall cooperate with Sublessee to enforce
all such warranties and indemnities.

 

                29.           Force Majeure.     Whenever a period of time is
prescribed for the taking of an action by Sublessor or Sublessee, the period of
time for the performance of such action shall be extended by the number of days
that the performance is actually delayed due to strikes, acts of God, shortages
of labor or materials, war, civil disturbances and other causes beyond the
reasonable control of the performing party ("Force Majeure").  However, events
of Force Majeure shall not extend any period of time for the payment of Rent or
other sums payable by either party or any period of time for the written
exercise of an option or right by either party.  Notwithstanding the foregoing,
events of Force Majeure shall not extend the time period required for
performance under the Prime Lease, as and to the extent incorporated herein,
unless specifically authorized under the Prime Lease.

 

                30.           Counterparts.  This Sublease may be executed in
one (1) or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  This Sublease
or any counterpart may be executed and delivered by facsimile transaction with
an executed hard copy to follow.

 

                31.           Signage.  Sublessee shall be included in the
Building directory and shall have the right to install signage outside the
entrance to the Sublease Premises on the 11th floor, subject to Landlord's
reasonable approval of the size, design and location of all such signage. 

 

                32.           Fire Suppression.  Notwithstanding anything to the
contrary in this Sublease, Sublessor, at Sublessor's sole cost, shall maintain
in good and operable condition the existing separate fire suppression system
providing service to the server room in the Sublease Premises and also
Sublessor's telcom room; provided, however, Sublessee shall have the right, at
Sublessee's sole cost, to segregate the fire suppression system for the server
room in the Sublease Premises from the fire suppression system for the telcom
room in the other portion of the Premises. If Sublessee segregates the fire
suppression system for the server room in the Sublease Premises, Sublessee shall
be responsible for maintaining such segregated system. 

 

                33.           Security.  At Sublessee's request, Sublessor shall
issue to Sublessee, at no additional cost to Sublessee (other than reimbursement
for Sublessor's actual out-of-pocket costs), separate card keys to enable
Sublessee's use of the existing security system for the Sublease Premises, which
system is part of the security system for the entire Premises; provided,
however, Sublessee shall have the right to install a separate security system
for the Sublease Premises and incorporate, at no additional cost to Sublessee
except as provided below , the existing card key readers currently serving the
Sublease Premises into such separate system.  The actual cost of separating such
card readers from Sublessor's existing system and assuring that Sublessor's
existing security system is not adversely affected by such segregation shall be
at Sublessee's sole cost.  Sublessor makes no representation regarding the
adaptability of such card readers to Sublessee's new system.  The cost for
issuing and replacing card keys is $15 per card key.

 

 

     

 

--------------------------------------------------------------------------------

                34.  Termination Option.     Sublessee shall have the right to
terminate this Sublease if Sublessee has not entered into a termination
agreement regarding Sublessee's Emeryville facility, on or before September 24,
2002.  Such termination option shall be exercised by delivery of written notice
to Sublessor on or before 5:00 p.m. Pacific Time on September 24, 2002.  

 

                IN WITNESS WHEREOF, the parties hereto have caused this Sublease
to be duly executed and delivered as of the day and year first above written.

 

SUBLESSOR:                                                                                       
SUBLESSEE:

 

Providian Financial Corporation,                       Evolve Software, Inc.,

a Delaware corporation                                                       a
Delaware corporation

 

By:          _________________________                    
By:_____________________

 

 

Its:    __________________________                         
Its:____________________

 

 

     

 

--------------------------------------------------------------------------------

EXHIBIT A

 

PRIME LEASE

 

 

     

 

--------------------------------------------------------------------------------

EXHIBIT B

 

SUBLEASE PREMISES

 

 

     

 

--------------------------------------------------------------------------------

EXHIBIT C

 

LETTER OF CREDIT FORM

 

 

     

 

--------------------------------------------------------------------------------

EXHIBIT D

 

LESSOR'S WORK

 

 

 

     

 

--------------------------------------------------------------------------------

EXHIBIT E

 

FF&E

 

 

     

 

--------------------------------------------------------------------------------

EXHIBIT F

 

ADDITIONAL FURNITURE

 

 

     

 

--------------------------------------------------------------------------------

 